Per Curiam. Appellant, Michael Burns, by his attorney, Jan Thornton, has filed a motion for rule on the clerk. His attorney admits that the record was tendered late due to an error on her part.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See per curiam order dated February 5, 1979. In re: Belated Appeals in Criminal Cases, 265 Ark. 964; Terry v. State, 272 Ark. 243, 613 S.W.2d 90 (1981). A copy of this opinion will be forwarded to the Committee on Professional Conduct.